lyitoree cue list 4atsdollar_figure a department of the treasury ou internal_revenue_service washington d c tax_exempt_and_government_entities_division jan tep rat legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representatives on date as supplemented by tetters dated date date and date concerning the prepayment of an exempt loan upon termination of an employee_stock_ownership_plan esop have submitted the following facts and representations in support of this request your authorized representatives company a a c_corporation is engaged in the manufacturing and importation of company a established plan x effective plan x is leveraged and is intended to be qualified under sec_401 of the employees internal_revenue_code code and is intended to be an esop within the meaning of code sec_4975 for the benefit of its the trustee of plan x’s related trust trustee entered into an exempt loan loan which with a third-party lender the on in the amount of approximately dollar_figure enabled plan x’s related trust to purchase approximately shares shares the loan after the loan was repaid and all of the company a continued to make annual cash contributions from which were generally used to repurchase shares which had been allocated to the accounts of plan_loan shares were released and allocated to plan x through page 20u7 x participants who became eligible for distributions of their account balances during the year these repurchased shares remained in plan x and were reallocated to other participants’ accounts outstanding of the total shares of company a stock then as of date plan x held’ the loan the company a made a second exempt loan to plan x in the amount of ‘loan enabled plan x to purchase by a tender offer shares of company a stock loan shares which were pledged as security for the on dollar_figure to all of company a’s shareholders the tender offer the tender offer plan x acquired an additional outstanding the and have been released and allocated to eligible participants’ accounts as plan x makes scheduled payments of principal and interest on the be retired in loan as a result of the of the total shares of company a stock then loan shares are held in a suspense_account under the terms of plan x unless prepaid by plan x loan is scheduled to loan the company a represents that at the time it made the contributions to plan x sufficient to permit plan x to pay all installments of principal and interest as those installments became due and that it fully intended to maintain plan x at least through the scheduled retirement date for the loan it fully intended to make loan as of been released from plan x’s suspense_account and remained unallocated _a total of shares or of the -or loan shares had ofthe ‘loan shares company a began experiencing a significant decline in demand for its domestically imports demand for continued to decline in subsequent years causing company inlate produced products due primarily to increasing competition from domestically manufactured a to close manufacturing facilities and resulting in a substantial decline in company a’s workforce since plan x company a does not expect the size of its workforce to increase in response to increasing competition from foreign strategy away from domestic domestically produced and an approximate reduction in the number of active participants in does not improve it will make additional workforce reductions manufacturing and expects that if the market for its manufacturers company a has shifted its business_company a proposes to terminate plan x because the reduction in the number of plan x participants described above has made plan x increasingly burdensome for company a to continue to maintain and because company a and the trustee of plan x have not been able to _ _ loan that would allow company a to effectively agree to a method of restructuring the address the burdens associated with continuing to maintain plan x in light of the significant change in economic circumstances and drastic decline in plan x participation in accordance with the terms of plan x company a proposes to redeem that number of the unallocated ___ value equal to the then outstanding balance principal and accrued interest of the company a will simultaneously direct the trustee of plan x’s related trust to use the redemption loan shares held in plan x’s suspense_account which have a total fair market loan _ page loan will then be proceeds to repay the then outstanding balance of the retired the number of shares to be redeemed will be determined based on the closing price per share of company a stock as reported on the nasdaq capital market on the day which the redemption occurs the redeemed shares will be retired ie become authorized but unissued shares loan the the shares that remain in plan x’s suspense_account after the repayment of the ___ loan surplus esop shares along with any unallocated interest-bearing cash will then be allocated to the accounts of all participants in plan x as earnings pro_rata on the basis of their respective account balances in plan x as of the termination_date your authorized representatives have represented that this proposed allocation will be made in a manner that passes the general test for nondiscrimination under code sec_401 for employer contributions event that the total value of unallocated the then outstanding balance of the the your authorized representatives have further represented that in the unlikely loan shares as of the redemption date is less than loan company a will forgive the remaining balance of loan immediately following the proposed repayment of the will be terminated and participants’ accounts in plan x including any surplus esop shares that have been allocated to participants’ accounts will be transferred in a trustee-to-trustee transfer to another qualified_retirement_plan sponsored by company a loan plan x and its related trust your authorized representatives have requested rulings to the effect of the following on your behalf _ loan in connection with the termination of plan x with the the repayment of the proceeds of the proposed redemption by company a of unallocated a fair_market_value equal to the outstanding balance principal and accrued interest of the loan at the time of such redemption will not cause the requirements for exemption under code sec_4975 and loan to fail to satisfy the loan shares that have the allocation of surplus esop shares to participants’ plan x accounts immediately following the proposed repayment of the and will not constitute annual_additions to those participants’ accounts under code sec_415 loan will be treated as an allocation of earnings with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan page sec_54_4975-7 of the regulations provides that all of under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are _ whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation loan nearly percent of the in this case company a has made consistent and substantial contributions to plan x for loan shares have been released repayment of the from the plan x suspense_account and allocated to participants’ accounts at the time plan x was established and at the time the loan was repaid and all shares of common_stock held in the suspense continue until the account were allocated to participants however company a decided to terminate plan x for the financial and business reasons described above a will redeem that number of the unallocated account which have a total fair_market_value equal to the then outstanding balance principal and accrued interest of the x’s related trust to use the redemption proceeds to repay the then outstanding balance of the loan company a will simultaneously direct the trustee of plan_loan occurred company a intended that plan x would loan shares held in the plan x suspense upon the termination of plan x company page z2uv7z16u2z _ loan the loan will then be retired the number of shares redeemed will be determined based on the closing price per share of company a stock as reported on the nasdaq capital market on the day which the redemption occurs the redeemed shares will be retired the remaining shares in plan x’s suspense_account will then be allocated as earnings to the company a stock accounts of plan x participants on the basis of their account balances as of plan x’s termination_date accordingly with respect to your first requested ruling we conclude that the repayment of the ___ loan in connection with the termination of plan x with the proceeds of the proposed redemption by company a of unallocated to the outstanding balance principal and accrued interest of the redemption will not cause the code sec_4975 loan shares that have a fair_market_value equal _ loan at the time of such loan to fail to satisfy the requirements for exemption under _ with respect to your second requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations to an esop to which an exempt loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the income_tax regulations provides in part that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer as giving rise to annual_additions loan remain there because it was not necessary to redeem them to prepay the in the present case the shares remaining in plan x’s suspense_account following the prepayment ofthe _ loan thus they reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such as part of the termination of plan x since the shares remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under sec_1 b of the income_tax regulations upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your second requested ruling that the allocation of surplus esop shares to participants’ plan x accounts immediately following the proposed page repayment of the annual_additions to those participants’ accounts under code sec_415 loan will be treated as an allocation of earnings and will not constitute this ruling letter is based on the assumption that plan x is qualified under code sec_401 a all times relevant to the transaction described herein and that it is an esop as described in sec_4975 deduction will be taken with regard to this transaction this ruling letter is also based on the assumption that no sec_404 at we note that the department of labor has jurisdiction with respect to the provisions of part of title i of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this ruling letter have been sent to your authorized representatives in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 at sincerely yours panta ve bra frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter cc
